Per Curiam.

Defendant subtenant was under no liability either at common law or by reason of its status as a statutory subtenant to remove plaintiff sublessor’s abandoned property from the premises. The removal of the equipment, moreover, was unnecessary for the protection of the subtenant’s possession. In the circumstances any expense incurred by the subtenant in removing the property may not be offset against the plaintiff’s claim for rent.
The order should be reversed, with $10 costs, and motion granted.
Concur — Hofstadter, J. P., Steuer and Tilzer, JJ.
Order reversed, etc.